Citation Nr: 1030993	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-40 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left ankle fracture, with open 
reduction and associated swelling and degenerative changes.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals, fracture L3 with limitation of 
motion and x-ray evidence of deformity.  

3.  Entitlement to a compensable evaluation of the service-
connected residuals of cerebral concussion.  



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to September 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  


FINDINGS OF FACT

1.  The Veteran withdrew his appeal regarding an increased rating 
for left ankle fracture residuals via a July 2010 letter.    

2.  The Veteran withdrew his appeal regarding an increased rating 
for residuals, fracture L3 with limitation of motion and x-ray 
evidence of deformity via a July 2010 letter.    

3.  The Veteran withdrew his appeal regarding a compensable 
evaluation for residuals of cerebral concussion via a July 2010 
letter.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of an increased rating for left ankle fracture residuals 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal of the 
issue of an increased rating for residuals, fracture L3 with 
limitation of motion and x-ray evidence of deformity have been 
met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of a substantive appeal of the 
issue of a compensable evaluation for residuals of cerebral 
concussion have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 
20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c).

A July 2010 written statement from the Veteran indicates that he 
wished to withdraw all of his appeals pending before the Board.  
Therefore, the Board finds that the appeal for the claims have 
been withdrawn.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to all of the issues 
on appeal before the Board, there remain no allegations of errors 
of fact or law for appellate consideration.  Therefore, the Board 
has no jurisdiction to review the issues.  Accordingly, the 
issues of entitlement to an evaluation in excess of 20 percent 
for service-connected residuals of a left ankle fracture, with 
open reduction and associated swelling and degenerative changes; 
entitlement to an evaluation in excess of 20 percent for service-
connected residuals, fracture L3 with limitation of motion and x-
ray evidence of deformity; and entitlement to a compensable 
evaluation of the service-connected residuals of cerebral 
concussion are dismissed.








ORDER

The appeal regarding entitlement to an evaluation in excess of 20 
percent for service-connected residuals of a left ankle fracture, 
with open reduction and associated swelling and degenerative 
changes, is dismissed.  

The appeal regarding entitlement to an evaluation in excess of 20 
percent for service-connected residuals, fracture L3 with 
limitation of motion and x-ray evidence of deformity, is 
dismissed.  

The appeal regarding entitlement to a compensable evaluation of 
the service-connected residuals of cerebral concussion is 
dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


